Citation Nr: 0819750	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  05-35 189	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.  He died in August 2004, at the age of 83.  
The appellant is the veteran's surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision issued by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in part, denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.

The appellant submitted a request for a Travel Board hearing 
in the VA Form 9 she submitted in October 2005.  In June 
2006, the appellant notified the RO that she had changed her 
mind about wanting to wait for a Board hearing.  Therefore, 
the request for a hearing is deemed withdrawn and the Board 
will continue with the appeal.  See 38 C.F.R. § 20.704.

In May 2008, a Deputy Vice Chairman granted a motion to 
advance the appeal on the Board's docket on the basis of the 
appellant's advanced age.  See 38 U.S.C.A. § 7101; 38 C.F.R. 
§ 20.900.


FINDINGS OF FACT

1.  The veteran died in August 2004, and the death 
certificate lists the immediate cause of death as acute 
stroke due to, or as a consequence of, atherosclerotic 
vascular disease. 

2.  Renal failure and a seizure disorder were listed on the 
veteran's death certificate as significant conditions that 
contributed to the veteran's death but did not result in the 
previously stated underlying cause.

3.  During his lifetime, the veteran had been diagnosed with 
hyperlipidemia, carotid stenosis, myocardial infarction, 
hypertension, congestive heart failure, coronary 
atherosclerosis and cerebrovascular accidents.  

4.  At the time of the veteran's death, he was service 
connected for post-traumatic stress disorder (PTSD) with a 
100 percent evaluation effective from May 2000.

5.  The appellant's service-connected PTSD did not cause or 
made chronically worse any cardiovascular disorder.

6.  Service medical treatment records do not indicate that 
the veteran had any concussion residuals, a seizure disorder, 
a kidney disorder, hypertension or any other cardiovascular 
pathology and there is no evidence of continuity of any one 
of those conditions since the veteran's time in service.

7.  There is no competent medical evidence that establishes a 
relationship between the veteran's fatal acute stroke due to 
atherosclerotic vascular disease and his military service; 
nor competent medical evidence indicating that service-
connected disability caused, contributed to or hastened the 
veteran's death.


CONCLUSION OF LAW

The veteran's death was not the result of disease or injury 
incurred in or aggravated by active military service; his 
death was not due to or the result of any service-connected 
disability.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The appellant was notified of the information necessary to 
substantiate the cause of death claim by correspondence dated 
in September 2004 (prior to the November 2004 AOJ action).  
This document informed the recipient of VA's duty to assist 
and what kinds of evidence the RO would help obtain.  The 
letter essentially asked the appellant to submit evidence she 
had in her possession to support the claims.

Additionally, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed VA's 38 C.F.R. § 5103(a) notice obligation 
in the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. § 1310.  The 
Court held that, because the RO's adjudication of a DIC claim 
hinges first on whether a veteran was service-connected for 
any condition during his or her lifetime, the 38 U.S.C.A. 
§ 5103(a) notice in such a claim must include 1) a statement 
of the conditions (if any) for which a veteran was service-
connected at the time of his or her death; 2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and 3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp, 21 Vet. App. at 352-53.

The Court also held that when a claimant's DIC application 
and accompanying evidence expressly raises a specific issue 
regarding, or the evidence submitted in connection with it 
relates to, a particular element of a claim, VA is required 
to provide notice that informs the claimant of how to 
substantiate the assertion advanced, and takes into account 
the evidence submitted in connection with the application.  
Id. at 353. 

In this case, in a letter dated in September 2004, which was 
prior to the initial adjudication of the cause of death 
claim, the RO informed the appellant that to establish 
entitlement to service connection for the cause of the 
veteran's death the evidence must show that the veteran's 
service-connected conditions caused or contributed to his 
death.  The letter also notified the appellant that she 
should provide medical evidence that would show a reasonable 
probability that the condition that contributed to the 
veteran's death was caused by injury or disease that began 
during service.  The RO further notified the appellant in the 
September 2004 letter that VA was responsible for obtaining 
relevant records held by a Federal Agency and this could 
include medical records from the military, from VA hospitals, 
or from the Social Security Administration.  The RO further 
explained that on her behalf VA would make reasonable efforts 
to obtain private medical records and other records for which 
she provided adequate identification and release 
authorizations.  The letter emphasized to the appellant that 
it was her responsibility to make sure VA received all 
requested records not in the possession of a Federal 
department or agency.  

While the appellant was not provided with a list of the 
veteran's service-connected disabilities in the September 
2004 RO letter or in a subsequent notice letter sent in May 
2005, such a list was provided in the October 2005 Statement 
of the Case (SOC).  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) recently held that an 
SOC or a Supplemental Statement of the Case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, readjudication was 
provided in the May 2007 SSOC.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, the Board finds that any notice error(s), such 
as the provision of notice for the cause of death claim after 
the initial decision by the AOJ, did not affect the essential 
fairness of the adjudication because the appellant could be 
expected to understand what was needed to establish her claim 
from the various correspondence sent to her by the RO.  The 
appellant was informed of the evidence and information needed 
to establish entitlement to service connection for the cause 
of the veteran's death, to include what is required to 
establish entitlement to service connection (the underlying 
claim).  

Any defect in notice in this case has been cured by actual 
knowledge on the part of the appellant that evidence of the 
existence an etiologic link between the fatal heart failure 
and the veteran's service or service-connected disability and 
actual knowledge that she should provide such evidence.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed for any 
one of the appellant's three claims related to the veteran's 
death.

If there was any deficiency in the notice to the appellant, 
the Board finds that the presumption of prejudice on VA's 
part has been rebutted: (1) based on the communications sent 
to her over the course of this appeal and her responses, she 
clearly has actual knowledge of the evidence she is required 
to submit and needed to substantiate her claim; and (2) based 
on her contentions she is reasonably expected to understand 
from the notices what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (2007).

The notice letters provided to the appellant in September 
2004, and May 2005, along with the October 2005 SOC included 
the criteria for establishing service connection for the 
cause of the veteran's death.  The appellant was notified as 
to what the evidence had to show to support that claim.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish entitlement to the benefits the appellant seeks in 
connection with the veteran's death.  In addition, the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her claim and 
she has been given ample time to respond.  The lay statements 
and testimony submitted in support of her claim by the 
appellant reflect cognizance of the requirements for service 
connection for the cause of the veteran's death whether by a 
service-connected disability or by a non-service-connected 
disability.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as any timing error did not affect the essential 
fairness of the adjudication.  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained and/or reviewed VA and private 
medical treatment records, as well as the veteran's service 
medical treatment records.  The RO obtained a medical opinion 
based on a review of the evidence of record.  The appellant 
was informed about the kind of evidence that was required and 
the kinds of assistance that VA would provide and she was 
supplied with the text of 38 C.F.R. § 3.159.  The appellant 
did not provide any information to VA concerning available 
treatment records that she wanted the RO to obtain for her 
that were not obtained.  The appellant provided testimony at 
a personal hearing held at the RO in February 2007.  The 
appellant was given more than one year in which to submit 
evidence after the RO gave her notification of her rights 
under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for service connecting the cause of death, 
plus notice of the assistance VA would provide.  Therefore, 
there is no duty to assist that was unmet and the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Proceeding with this case in its current 
procedural posture would not therefore inure to the 
appellant's prejudice.

During the pendency of this appeal, in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the Court which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  While the RO did advise 
the appellant of such information in May 2007, because her 
claim is being denied, the questions of an appropriately 
assigned evaluation and the effective date for a grant of 
service connection are not relevant.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The appellant contends that she is entitled to service 
connection for the cause of the veteran's death.  Her 
representative argued at her February 2007 personal hearing 
that the veteran's service-connected PTSD disability 
certainly was a contributing cause to his overall health 
problems.  The appellant and her daughter stated at that 
hearing their belief that stress related to PTSD caused the 
veteran's fatal conditions.

The veteran died in August 2004, and the death certificate 
lists the immediate cause of death as acute stroke due to, or 
as a consequence of, atherosclerotic vascular disease; renal 
failure and a seizure disorder were listed as significant 
conditions that contributed to the veteran's death but did 
not result in the previously stated underlying cause.  No 
autopsy was performed.  

At the time of the veteran's death, he was service connected 
for post-traumatic stress disorder (PTSD) with a 100 percent 
evaluation effective from May 2000.  During his lifetime, the 
veteran had been diagnosed with hyperlipidemia, carotid 
stenosis, myocardial infarction, hypertension, congestive 
heart failure, coronary atherosclerosis and cerebrovascular 
accidents (CVAs).  As previously noted, the appellant 
contends that that the veteran's fatal cardiovascular 
conditions were etiologically related to his service-
connected PTSD.  She also contends, in the alternative, that 
the veteran's compliance with his treatment for the fatal 
conditions was compromised due to the PTSD disability.  
Furthermore, the appellant has contended that the veteran's 
seizure disorder was related to concussions he incurred 
during his military service.

The cause of the veteran's death may be service connected if 
a disability which the veteran incurred or aggravated in 
service was either the principal or contributory cause of his 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a 
service-connected disability to be the principal cause of 
death, that disability must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, 
that disability must contribute substantially or materially 
to death; it must combine to cause death; it must aid or lend 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  See Harvey v. Brown, 6 Vet. App. 390 (1994).  

A service-connected disability may be a contributory cause of 
death if it results in debilitating effects and general 
impairment of health to the extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  A service-connected disability may be a 
contributory cause of death if it affected a vital organ and 
was of itself of a progressive or debilitating nature and was 
of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
impairment of health to the extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  
In such a situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id.

Review of the veteran's service medical treatment records 
reveals that he was never diagnosed with any heart condition 
or any cardiovascular disorder during his military service.  
In addition, he was never diagnosed with any concussion or 
any seizure disorder.  

Post-service, the veteran underwent VA medical examinations 
in June 1970, and September 1971, but there were no 
complaints of, diagnosis of, or treatment for any heart or 
cardiovascular ailment.  The veteran never filed a claim for 
service connection for high blood pressure or for coronary 
artery disease or for any other cardiac pathology.  There is 
no clinical evidence of continuity of these conditions 
between the veteran's time in service and his death nearly 
sixty years later.

A VA Form 21-2680 was filled out by the veteran's private 
doctor, a family practitioner; the document was dated in 
November 1998.  The physician stated that the veteran had 
diagnoses of a left lobe cerebrovascular accident in 1998, 
hypertension, coronary artery disease with myocardial 
infarction, carotid stenosis and non-insulin-dependent 
diabetes mellitus (NIDDM).  The report of a VA medical 
examination conducted in May 1999 indicates that the veteran 
had been diagnosed with hypertension in the mid-1980s.  The 
report also indicated that the veteran had been diagnosed 
with NIDDM in 1993, had that he had suffered a stroke in 
1998.  A June 2000 written statement from the private family 
doctor indicates that this physician felt that the veteran's 
hypertension, cardiovascular disease and subsequent stroke 
were at least as likely as not to have "some relation" to 
his PTSD.  

Review of the veteran's VA outpatient treatment records 
reveals that he regularly presented himself for treatment for 
the period from May 2000 to June 2004.  A January 2001 note 
indicates that the veteran was taking medication for a 
seizure disorder that had been prescribed when he had his 
stroke.  When he had been evaluated at the time of the 
stroke, he was told he had silent seizures.  The note also 
indicates that the veteran had a lipid disorder.  A June 2004 
note reflects treatment for chronic heart failure (CHF).

The veteran underwent a VA medical examination in September 
2001.  The examiner stated that the veteran had multiple 
medical problems including diabetes, hypertension, 
hypercholesterolemia and that he was status post CVA.  The 
examiner stated that there was no reason to suspect that 
either the hypertension or the CVAs the veteran had suffered 
was related to his PTSD.

In August 2004, the veteran's treating family physician (who 
had signed the death certificate) submitted a written 
statement.  In that statement, the doctor stated that he 
first saw the veteran in September 1998, after his stroke.  
The doctor noted that the veteran's previous doctor was no 
longer living and that those medical records were not 
available.  The doctor noted that the veteran's diagnoses 
included stroke, hypertension, heart disease, diabetes and 
hyperlipidemia.  The doctor also opined that "in a loose 
sense, there certainly could be an association" between the 
veterans's pre-existing mental disability and his resulting 
poor physical conditioning that ultimately resulted in 
stroke.  However, the doctor did not explain the basis for 
this statement.  

Furthermore, the Board notes that the award of benefits may 
not be predicated on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (a letter from a physician 
indicating that veteran's death "may or may not" have been 
averted if medical personnel could have effectively intubated 
the veteran held to be speculative); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative).  The Board finds the August 2004 doctor 
statement that there could be an association in a loose sense 
to constitute a speculative opinion and not a probative 
opinion.  

In April 2007, a VA physician reviewed the claims file.  The 
reviewing physician stated that there was no medical evidence 
that linked PTSD to hypertension and coronary artery disease 
or atherosclerosis.  The doctor further stated that coronary 
artery disease and atherosclerosis are caused by plaque 
formation in the vascular wall and not by any mental 
disorder, including PTSD.  The physician concluded that the 
veteran had other risk factors that were much more 
significant role in the development of cardiovascular 
disease.  The doctor opined that the veteran's NIDDM and his 
body mass index reflecting obesity likely played a 
significant role in his coronary artery disease and 
hypertension.  The reviewing physician also stated that it 
was not likely that the veteran's hypertension and coronary 
artery disease or atherosclerosis were caused by his PTSD.

Thus, the evidence of record includes medical evidence for 
and against a finding that the veteran's PTSD resulted in 
cardiovascular pathology.  In any analysis of conflicting 
medical evidence, the Board's adjudicatory process includes 
the responsibility for determining the weight to be given to 
the evidence of record, including the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In reviewing medical evidence, the Board is 
"certainly free to discount the credibility of [a] 
physician's statement."  Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992).  Finally, the probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993).

The Board concludes that the weight of the "negative" 
objective evidence -- principally medical records 
demonstrating a lack of any clinical diagnosis of 
hypertension or other cardiac pathology prior to the mid-
1980s, and the VA medical opinions of record with regard to 
the existence of hypertension exceeds that of the "positive" 
evidence of record, which is limited to one doctor's medical 
opinions finding a relationship.  As previously noted, the 
positive medical opinions did not reflect review of the 
claims file, did not provide any rationale and only indicated 
a possible relationship.  In contrast the April 2007 VA 
examiner carefully reviewed all the evidence of record and 
then found that the veteran's NIDDM, obesity and arterial 
plaque formation played a significant role in his 
hypertension and coronary artery disease and that the PTSD 
disability did not.  

Therefore, the Board finds that the opinion of the private 
physician, when weighed against the opinion of the April 2007 
VA examiner, does not place the evidence in equipoise.  See 
generally, Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993); Winsett v. West, 11 Vet. App. 420, 425 (1998) (the 
Court has expressly declined to adopt a "treating physician 
rule" which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician).  Therefore, the record does not present 
sufficient competent evidence of a linkage between the 
veteran's fatal stroke due to atherosclerotic vascular 
disease and his service or his PTSD disability.  

The Board has considered the appellant's testimony and her 
various written statements, and those of her representative.  
While the appellant has argued that the veteran's seizure 
disorder was residual to concussions he incurred during 
service, she has not submitted any medical opinion in support 
of a theory that the veteran's seizure disorder was 
etiologically related to his service that ended more than 
fifty-eight years prior to his death.  Likewise, there is no 
medical evidence linking any renal disease to the veteran's 
service.  In essence, there is no medical evidence of record 
that suggests any relationship between these significant 
disease processes and the veteran's military service.

The written statements of the appellant that the veteran's 
death was causally connected to the veteran's service-
connected PTSD or to some incident of the veteran's active 
service are not probative as there is no evidence in the 
record that the appellant, or her representative, has any 
medical knowledge or expertise to render such an opinion.  
See Black v. Brown, 10 Vet. App. 279 (1997). 

Further, the appellant has not submitted any probative 
medical opinion in support of her theory that the veteran's 
fatal condition, acute stroke due to atherosclerotic vascular 
disease, was etiologically related to his service.  She has 
also not submitted any probative medical evidence that 
indicating a relationship between the veteran's service-
connected PTSD disability and his death.  There is no 
competent probative medical evidence of record that suggests 
any relationship between the disease processes that 
influenced the veteran's demise and his military service or 
his service-connected disability.  

In addition, nowhere in the medical records concerning the 
treatment the veteran received from his VA medical care 
providers is there found any clinical notation suggesting 
that the appellant's PTSD disability was a risk factor for 
his cardiovascular pathology or that the care and management 
of his medical conditions had to be adjusted in any way due 
to his PTSD disability.  Furthermore, risk factors not 
related to PTSD for the development of cardiac disease in the 
veteran, namely obesity, NIDDM and hyperlipidemia have been 
cited in the evidence of record.  The Board concludes, 
therefore, that the evidence does not support the finding of 
a nexus between the veteran's service-connected PTSD 
disability and any cardiac pathology.  

The Board concludes that the weight of the "negative" 
objective evidence, principally in the form of clinical care 
records demonstrating a lack of any clinical awareness of a 
psychiatric disorder affecting treatment for hypertension or 
other heart disease and a medical opinion of record 
concerning the relationship between the service-connected 
PTSD disability and the claimed disorders, exceeds that of 
the "positive" evidence of record, which is limited to the 
appellant's contentions and a private doctor's speculation 
about the possibility of a relationship between stress 
disorders and cardiac disease.

In reviewing the record, the Board does not find any 
probative medical evidence that the veteran's service-
connected PTSD disability caused or contributed to the cause 
of his death.  There is no suggestion, even when 38 C.F.R. 
§ 3.312 is considered, that his PTSD was a principal cause of 
death or otherwise affected a vital system such as the heart 
or lungs or vascular system to the extent that it may be 
considered a factor.  In short, the evidence does not 
indicate that the veteran's service-connected PTSD disability 
was a condition that contributed to the veteran's death.  
Thus, the Board finds that the PTSD disability did not 
contribute to the veteran's death or make worse any condition 
that did.  See 38 C.F.R. § 3.312(c)(3).

There is no evidence the veteran had any chronic vascular or 
heart condition while in service or within the applicable 
presumptive period after his discharge from the military in 
1945.  In addition, the only evidence suggesting an 
etiological link between his death and his military service 
or service-connected disability is found in statements that 
are not probative.  The record does not establish that the 
appellant or her representative has the medical knowledge or 
expertise to render etiologic opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's fatal cardiovascular pathology was incurred in 
or aggravated by service, or was caused or made worse by his 
service-connected PTSD disability.  

The preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  Because the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the veteran's death was related to military service.  
However, while the Board has carefully reviewed the record in 
depth, it has been unable to identify a basis upon which 
service connection may be granted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


